Citation Nr: 0025706	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-26 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for rickets.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and L.D.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from April 17, 1951, 
to July 18, 1951.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The veteran testified before the undersigned 
member of the Board at a hearing held at the RO in March 
1999.  This case was remanded by the Board in May 1999; it 
was returned to the Board in July 2000.


FINDING OF FACT

The claim for service connection for rickets is not 
plausible.


CONCLUSION OF LAW

The claim for service connection for rickets is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that the veteran's service medical 
records are not on file, and that the veteran indicated in 
February 1997 that he did not have any service medical 
records in his possession.  The record reflects that the 
National Personnel Records Center (NPRC) indicated in March 
1997 that the veteran's records may have been destroyed.  The 
NPRC in November 1997 did provide a morning report disclosing 
treatment at the U.S. Army Hospital at Fort Rucker in July 
1951, but essentially indicated that no further records were 
available.

The record reflects that, pursuant to the Board's May 1999 
remand, the RO contacted the Fort Rucker facility in order to 
obtain any medical records for the veteran but was apparently 
informed by that facility in September 1999 that records as 
old as the veteran's would have been forwarded to the NPRC.  
The RO thereafter requested that NPRC again attempt to locate 
service medical records for the veteran, but was essentially 
informed by the NPRC that no additional medical records were 
located.  The Board is unaware of any alternative source for 
obtaining additional service medical records for the veteran.

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110 (West Supp. 2000); 38 C.F.R. § 3.303 (1999).  

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a).  If he has not, his claim must fail, 
and VA is not obligated to assist the veteran in its 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Every person employed in the active military during wartime 
shall be taken to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (1999).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).

Factual background

On file is a September 1939 statement by William R. Cross, 
M.D., which indicates that he had treated the veteran since 
the veteran was very young for rickets and other conditions, 
although he noted that the veteran's condition had recently 
improved.

On file is a September 1939 affidavit by D.O., in which she 
states, in essence, that the veteran had suffered with 
rickets at a very young age. 

Service medical records are not on file.  A morning report 
for July 1951 indicates that the veteran was scheduled to be 
honorably discharged for medical reasons.

Private medical records for January 1958 to March 1998 note, 
historically, that the veteran had presented in July 1957 
with complaints of a spinal cyst.  On physical examination at 
that time, the veteran was noted to have two almond-shaped 
and sized soft tissue masses over the mid dorsum of his feet 
of longstanding duration.  The veteran was diagnosed with 
masses on the dorsum of his feet, the exact nature of which 
was undetermined.  Pathological evaluation in February 1958 
following removal of the masses disclosed the presence of a 
cicatrix and inflammation of the skin; none of the treatment 
records for 1958 reference the veteran's period of service.  
Subsequent treatment reports many years after service 
document occasional treatment for several orthopedic 
complaints, including a congenital anomaly of the feet and 
ankles.  The veteran reported his childhood history of 
rickets, but his treating physicians essentially described 
his rickets as resolved.

In several statements on file the veteran essentially 
indicates that while he developed rickets prior to service, 
his disability had been aggravated by the rigors of basic 
training.  He indicated that he experienced joint problems, 
particularly with respect to his feet and legs, during basic 
training, and was unable to stand or walk for prolonged 
periods.  The veteran stated that he was issued corrective 
shoes in service, but soon developed two large growths on the 
top of his feet and was placed on light duty.  The veteran 
indicated that he was discharged because of his rickets, 
following which his selective service classification was 
changed to "4F," and argued that he still had residuals of 
his disability.  He indicated that the referenced soft tissue 
masses were removed shortly after service, leaving scars.

On file is a statement, received in March 1997, by Richard 
Sexton, M.D.  Dr. Sexton reported treating the veteran from 
July 1957 until December 1990.  He noted that the veteran had 
reported trouble with his feet, which the author believed had 
been present since birth.  The author noted that the two soft 
tissue masses referenced in the 1958 private treatment 
records were subsequently removed with a benign biopsy 
report.

At the veteran's March 1999 hearing before the undersigned, 
he testified, in essence, that he developed rickets as a 
child, with resulting orthopedic deformities and problems.  
He averred, however, that during basic training, he 
experienced several joint problems, particularly with respect 
to his feet and legs, and was issued corrective shoes which 
led to blistering of the tops of his feet.  He also testified 
that he developed a pilonidal cyst shortly after service 
secondary to aggravation of his rickets by service; he 
testified that treating physicians had informed him that the 
soft tissue masses on his feet and the pilonidal cyst were 
due to service.  The veteran testified that he underwent 
evaluation by a medical and/or physical evaluation board, and 
that he was told that he should never have been accepted into 
service because of his disability.  The veteran lastly 
testified that he still had residuals of his rickets.

Analysis

The evidence on file clearly and unmistakably demonstrates, 
and the veteran does not dispute, that his rickets existed 
prior to service.  Although the July 1951 morning report 
discloses that the veteran was scheduled to be discharged for 
medical reasons, the report is notably silent with respect to 
the condition or conditions precipitating his discharge.  
Moreover, although the veteran contends that the soft tissue 
masses on his feet as well as the pilonidal cyst he was 
treated for in 1958 represented an increase in the severity 
of his rickets, there notably is no medical evidence on file 
linking those conditions to service or otherwise suggesting 
that the conditions represented chronic aggravation of his 
rickets.  While the veteran essentially contends that his 
physicians have concluded that the soft tissue masses on his 
feet and the pilonidal cyst in 1958 represented an increase 
in the severity of his rickets as a result of service, as a 
layperson, his account of what his physicians purportedly 
told him about his rickets, filtered as it is through the 
sensibilities of a layperson, does not constitute competent 
medical evidence.  See Robinette v. Brown , 8 Vet. App. 69 
(1995).  In sum, there is no indication in the July 1951 
morning report or the post-service medical evidence of record 
that the preexisting rickets increased in severity during 
service or as a result of service.

In the instant case, therefore, the only evidence suggesting 
that the veteran's rickets increased in severity during or as 
a result of service consists of the lay assertions of the 
veteran.  As the Court held in Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), lay persons are not competent to offer 
medical opinions, so the assertions of lay persons concerning 
medical causation cannot constitute evidence of a well-
grounded claim.  Therefore, the Board concludes that the 
claim must be denied as not well grounded.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
rickets.  Graves v. Brown, 8 Vet. App. 522, 524 (1996).


ORDER

Entitlement to service connection for rickets is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

